

Exhibit 10.27
FLIR SYSTEMS, INC.
2012 EXECUTIVE BONUS PLAN
1.PURPOSE
The purpose of this Plan is to attract, retain and motivate key executives by
providing cash performance awards. The Plan is intended to ensure that the
Awards paid under the Plan are deductible without limitation under Code
Section 162(m).
2.    DEFINITIONS
Unless the context otherwise requires, the follow terms have the meanings set
forth below:
a.    “Award” means the total Performance Award as determined under the Plan.
b.    “Board” means the Board of Directors of the Company.
c.    “Code” means the Internal Revenue Code of 1986, as amended and any
successor thereto.
d.    “Committee” means the Compensation Committee of the Board or such other
committee as the Board may appoint to administer the Plan, all of whose members
will satisfy the requirements to be “outside directors,” as defined under Code
Section 162(m) and Treasury Regulations Section 1.162-27(e)(3), and is comprised
of at least two members.
e.    “Company” means FLIR Systems, Inc. and any successor by merger,
consolidation or otherwise.
f.    “Eligible Employee” means the Company’s Chief Executive officer and any
other employees of the Company or its Subsidiaries that are “covered employees”
as defined in Code Section 162(m)(3).
g.    “Employee Target Award” means the targeted performance award for a
Performance Period specified by the Committee as provided in Section 5 hereof.
h.    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
any successor thereto.
i.    “Participant” means an Eligible Employee selected, in accordance with
Section 4 hereof, to be eligible to receive an Award for a specific Performance
Period.
j.    “Performance Award” means the amount paid or payable under Section 6
hereof.

1

--------------------------------------------------------------------------------



k.    “Performance Goal” means the objective performance goals, formulae or
standards that the Committee will establish in accordance with Section 6(b)
hereof.
l.    “Performance Period” means a period of time as determined by the Committee
over which the Performance Goal is measured. The Performance Period need not be
identical for all Awards or Participants and the Committee may establish
multiple Performance Periods within one fiscal or calendar year or different
Performance Periods for individual Participants.
m.    “Plan” means this FLIR Systems, Inc. 2012 Executive Bonus Plan.
n.    “Subsidiary” means, other than the Company, (i) any corporation in an
unbroken chain of corporations beginning with the Company which owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain; (ii) any
corporation or trade or business (including, without limitation, a partnership
or limited liability company) which is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or one of its Subsidiaries; or (iii) any other
entity in which the Company or any of its Subsidiaries has a material equity
interest and which is designated as a “Subsidiary” by resolution of the
Committee.
3.    ADMINISTRATION OF THE PLAN
a.    The Plan will be administered by the Committee. The Committee will have
the exclusive authority and responsibility to: (i) interpret the Plan; (ii)
select Participants; (iii) set the Employee Target Awards and Performance Goals
for Awards within the Plan guidelines; (iv) certify attainment of Performance
Goals and other material terms; (v) reduce Awards as provided herein;
(vi) authorize the payment of all Awards and expenses of the Plan as they become
payable under the Plan; (vii) adopt, amend and rescind rules and regulations
relating to the Plan and its operation; and (viii) make all other determinations
and take all other actions necessary or desirable for the Plan’s administration
including, without limitation, correcting any defect, supplying any omission or
reconciling any inconsistency in this Plan in the manner and to the extent it
will deem necessary to carry this Plan into effect, but only to the extent any
such action would be permitted under Code Section 162(m).
b.    Decisions of the Committee will be made by a majority of its members. All
decisions of the Committee on any question concerning the Plan, including
selection of Participants, the amount and criteria for an Award and the
interpretation and administration of the Plan will be final, conclusive and
binding upon all parties. The Committee may rely on information, and consider
recommendations, provided by the Board or the executive officers of the Company.
The Plan is intended to comply with Code Section 162(m), and all provisions
contained herein will be limited, construed and interpreted in a manner to
comply therewith.
c.    No member of the Committee will be liable for any action, omission, or
determination relating to the Plan, and the Company will indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company or its affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been

2

--------------------------------------------------------------------------------



delegated against any cost or expense (including counsel fees, which fees will
be paid as incurred) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of or in connection with
any action, omission or determination relating to the Plan, unless, in each
case, such action, omission or determination was taken or made by such member of
the Committee in bad faith and without reasonable belief that it was allowed or
required by the Plan. The foregoing provisions are in addition to and will not
be deemed to limit or modify, any exculpatory rights or rights to
indemnification or the advancement of expenses that any such persons may now or
hereafter have, whether under the Company’s articles or bylaws, the Oregon
Business Corporation Act, or otherwise.
4.    ELIGIBILITY AND PARTICIPATION
a.    For each Performance Period, the Committee will select the Eligible
Employees who are to participate in the Plan.
b.    No person will be entitled to participate in this Plan or receive any
Award under this Plan for any Performance Period unless he or she is so
designated as a Participant for that Performance Period. The Committee may add
to or delete Eligible Employees from the list of designated Participants at any
time and from time to time, in its sole discretion, subject to any limitations
required to comply with Code Section 162(m). Selection of an Eligible Employee
to participate in the Plan for one Performance Period will not entitle the
Eligible Employee to participate in any other Performance Period.
5.    EMPLOYEE TARGET AWARD
a.    For each Performance Period, the Committee may specify a targeted
performance award for each Participant, which will be referred to herein as an
Employee Target Award. The Employee Target Award may be expressed, at the
Committee’s discretion, as a fixed dollar amount, a percentage of base pay or
total pay (excluding payments made under this Plan), or an amount determined
pursuant to an objective formula or standard. Establishment of a Participant’s
Employee Target Award for a Performance Period will not imply or require that
the same level or any Employee Target Award be set for any subsequent
Performance Period or for any other Participant. At the time the Performance
Goals are established (as provided in Section 6(b) below), the Committee will
prescribe a formula to determine the percentages (which, subject to Section 6(d)
hereof, may be greater than one-hundred percent (100%)) of the Employee Target
Award which may be payable based upon the degree of attainment of the
Performance Goals during the Performance Period. The Committee may impose terms
and conditions attached to the Award, such as employment on the payment date.
Terms and conditions need not be uniform between Awards and may reflect
distinctions based upon the Committee’s discretion.
b.    Notwithstanding anything else herein, unless otherwise specified by the
Committee with respect to an Employee Target Award, the Committee may, in its
sole discretion, elect to pay a Participant an amount (including zero) that is
less than the Participant’s Employee Target Award (or attained percentage
thereof) regardless of the degree of attainment of the Performance Goals.

3

--------------------------------------------------------------------------------



6.    PERFORMANCE AWARD PROGRAM
a.    Performance Awards. Subject to Section 7 hereof, each Participant is
eligible to receive up to the achieved percentage of their Employee Target Award
for a Performance Period (or, subject to Section 5(b), such lesser amount as
determined by the Committee in its sole discretion) based upon the attainment of
the objective Performance Goals established pursuant to Section 6(b) below and
the formula established pursuant to Section 5. Except as specifically provided
in Section 7, no Performance Award will be made to a Participant for a
Performance Period unless the minimum Performance Goals for such Performance
Period are attained.
b.    Performance Goals. The Committee will establish the objective performance
goals, formulae or standards and the Employee Target Award (if any) applicable
to each Participant or class of Participants for a Performance Period in writing
before (i) the earlier of 90 days after commencement of the Performance Period
or expiration of 25% of the Performance Period, provided that the achievement of
the Performance Goals is substantially uncertain at such time, or (ii) such
later date as permitted under Code Section 162(m). Such Performance Goals may
incorporate, if and only to the extent permitted under Code Section 162(m),
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Code
Section 162(m) or otherwise violate Code Section 162(m), such provision will be
of no force or effect. These Performance Goals will be based on one or more of
the following criteria with regard to the Company (or a Subsidiary, division,
other operational unit or administrative department of the Company): (i) the
attainment of certain target levels of, or a specified increase in, enterprise
value or value creation targets; (ii) the attainment of certain target levels
of, or a percentage increase in after-tax or pre-tax profits, including without
limitation that attributable to continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase in, operational
cash flow; (iv) the attainment of a certain level of reduction of, or other
specified objectives with regard to limiting the level of increase in all or a
portion of, the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee; (v) the attainment of certain target levels of, or
a specified percentage increase in, earnings per share or earnings per share
from continuing operations; (vi) the attainment of certain target levels of, or
a specified percentage increase in, net sales, revenues, net income or earnings
before income tax or other exclusions; (vii) the attainment of certain target
levels of, or a specified increase in, return on capital employed (including,
without limitation, return on invested capital or return on committed capital);
(viii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholder equity; (ix) the attainment of
certain target levels of, or a percentage increase in, market share; (x) the
attainment of certain target levels of, or a percentage increase in, the fair
market value of the shares of the Company’s common stock; (xi) the growth in the
value of an investment in the Company’s common stock assuming the reinvestment
of dividends; (xii) the attainment of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of or increase in, all or
a portion of controllable expenses or costs or other expenses or costs; or
(xiii) the attainment of certain target levels of, or a specified increase in,

4

--------------------------------------------------------------------------------



economic value added targets based on a cash flow return on investment formula.
In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or Subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Code Section 162(m), but only to the extent permitted
under Code Section 162(m) (including, without limitation, compliance with any
requirements for shareholder approval), the Committee may: (i) designate
additional business criteria on which the Performance Goals may be based or
(ii) adjust, modify or amend the aforementioned business criteria.
c.    Determination of Performance. Except as otherwise provided herein or
specified by the Committee at the time the Performance Goals are established,
the measures used in Performance Goals set under the Plan will be determined in
accordance with generally accepted accounting principles (“GAAP”) and in a
manner consistent with the methods used in the preparation of the financial
statements included with the Company’s regular reports on Forms 10-K and 10-Q.
To the extent any objective Performance Goals are expressed using any measures
that require deviations from GAAP, such deviations will be at the discretion of
the Committee as exercised at the time the Performance Goals are set.
d.    Maximum Performance Award. The maximum Performance Award payable to a
Participant for any Performance Period is $5,000,000, which shall be
proportionately increased for Performance Periods that are longer than one year
and decreased for Performance Periods that are shorter than one year.
e.    Payment Date; Committee Certification. Performance Awards will be paid in
cash as soon as administratively feasible after the Performance Period in which
they are earned is completed, but not before the Committee certifies in writing
that the Performance Goals specified pursuant to Section 6(b) above (except to
the extent permitted under Code Section 162(m) and provided in Section 7 with
regard to death, disability or certain other termination situations) were, in
fact, satisfied. The Committee will certify satisfaction of the Performance
Goals and, except as otherwise provided by the Committee or payable under a
deferred compensation arrangement, make Award payments within two and one-half
(2½) months after the end of each Performance Period.
7.    EMPLOYMENT ON AWARD DATE GENERALLY REQUIRED FOR AWARD
No Award will be made to any Participant who is not an active employee of the
Company or one of its Subsidiaries or affiliates on the date Awards for the
Performance Period are generally paid to Participants; provided, however, that
the Committee, in its sole and absolute discretion, may make Awards to
Participants for a Performance Period in circumstances that the Committee deems
appropriate including, but not limited to, a Participant’s death, disability,
retirement or other termination of employment during such Performance Period.
All such Awards will be based on achievement of the Performance Goals for the
Performance Period, except that, to the extent permitted under Code
Section 162(m), in the case of death or disability during the Performance Period
(or such other termination or change in control situations as permitted under
Code Section 162(m)) an amount equal to or less than the Employee Target

5

--------------------------------------------------------------------------------



Awards may be made by the Committee either during or after the Performance
Period without regard to actual achievement of the Performance Goals.
8.    NON-ASSIGNABILITY
No Award under this Plan nor any right or benefit under this Plan will be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
garnishment, execution or levy of any kind or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber and to the extent permitted
by applicable law, charge, garnish, execute upon or levy upon the same will be
void and will not be recognized or given effect by the Company or the Plan.
9.    NO RIGHT TO EMPLOYMENT
Nothing in the Plan or in any notice of award pursuant to the Plan will confer
upon any person the right to continue in the employment of the Company or one of
its Subsidiaries or affiliates nor affect the right of the Company or any of its
Subsidiaries or affiliates to terminate the employment of any Participant, all
without incurring liability under this Plan.
10.    TERM; AMENDMENT OR TERMINATION; CODE SECTION 409A
a.    This Plan shall be effective February 27, 2012. Notwithstanding the
foregoing, this Plan shall terminate unless it is approved at the next annual
meeting of the Company’s shareholders following the date the Board adopts this
plan. Once approved by the Company’s shareholders, this Plan shall continue in
effect until the Plan is terminated under Section 10(b).
b.    The Board (or a duly authorized committee thereof) may, in its sole and
absolute discretion, amend, suspend or terminate the Plan or adopt a new plan in
place of this Plan at any time; provided, however, that no such amendment will,
without the prior approval of the shareholders of the Company entitled to vote
thereon in accordance with the laws of the State of Oregon to the extent
required under Code Section 162(m): (i) materially alter the Performance Goals
as set forth in Section 6(b); (ii) increase the maximum amount set forth in
Section 6(d); (iii) change the class of Eligible Employees set forth in
Section 4(a); or (iv) implement any change to a provision of the Plan requiring
shareholder approval in order for the Plan to continue to comply with the
requirements of Code Section 162(m). Furthermore, no amendment, suspension or
termination will, without the consent of the Participant, alter or impair a
Participant’s right to receive payment of an Award for a Performance Period
otherwise payable hereunder.
c.    Notwithstanding anything herein to the contrary, any provision in this
Plan that is inconsistent with Code Section 409A is deemed to be amended to
comply with Code Section 409A and to the extent such provision cannot be amended
to comply therewith, such provision will be void. The Board (or a duly
authorized committee thereof) may at any time and from time to time amend, in
whole or in part, any or all of the provisions of this Plan to comply with Code
Section 409A and the regulations thereunder or any other applicable law without
Participant consent.

6

--------------------------------------------------------------------------------



11.    SEVERABILITY
In the event that any one or more of the provisions contained in the Plan will,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability will not affect any other
provision of the Plan and the Plan will be construed as if such invalid, illegal
or unenforceable provisions had never been contained therein.
12.    WITHHOLDING
The Company will have the right to withhold or make such provisions as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.
13.    GOVERNING LAW
This Plan and any amendments thereto will be construed, administered, and
governed in all respects in accordance with the laws of the State of Oregon
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).

7